Title: From Thomas Jefferson to William Maclure, 8 August 1825
From: Jefferson, Thomas
To: Maclure, William


                        Dear Sir
                        
                            Monticello
                            Aug. 8. 25
                        
                    I recieved with great pleasure your letter of July 30. and with the more as it first informed me of your safe return to our shores again. you have been leading, as it says, a wandering life, but like the travellings of the antient Philosophers, it has been in the acquisition of knolege, and the doing good to mankind. I have no doubt that the change in the face of our country  in the meantime must be sensible to you. we are getting along with great prosperity, without immediately knowing how, but  very much I believe because our govmts have the wisdom to let us very much alone. this prosperity however does not extend to the agricultural interest. a long depression of prices has severely checked the progress of that branch of industry. and they think the govmt is cooperating  with this cause of depression by levying contributions on their earnings to increase still the thrift of the thriving classes. it will be some time before you will be able to unravel the new state of our politics.In Virga, altho’  in a declining state, as entirely agricultural, we have not been  inattentive to all improvemt we have undertaken the establmt of an Univty in the nbhood of Charlottesville which has got into opern so far with good prospects. some innovns on old customs will I hope add to it’s success, but depending on public opinion it must still cultivate that in all it’s processes. as you will doubtless revisit our state, this establmt will be worthy of a participn in your visit. for your present to it of Michaux, as well as that to myself, accept my Rectorial as well as personal thanks,  if sent to Colo Peyton of Richmd, he will forward them to us, I shall be happy if during your stay with us you will make Monticello your headquarters. it is an easy distance of 4. miles only from the University. Your letter finds me in poor health, confined to the house now for three months past, but with the hope it will not continue much longer. Accept the assurance of my continued frdship and respect.
                        Th: J.
                    